Exhibit 10.1

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

among

REALOGY GROUP LLC,

the other Loan Parties party hereto,

JPMORGAN CHASE BANK, N.A.,

as administrative agent and Initial First Lien Priority Representative,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as the Initial Second Lien Priority Representative,

and

each additional First Lien Priority Representative and additional Second Lien
Priority

Representative from time to time party hereto

dated as of June 16, 2020



--------------------------------------------------------------------------------

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, dated as of June 16, 2020 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”) among Realogy Group LLC (the
“Borrower”), and each of the other Loan Parties (as defined below) from time to
time party hereto, JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent for the First Lien Priority Secured Parties under the Term Loan
B/Revolving Credit Agreement (as each term is defined below) (in such capacity,
with its successors and assigns, the “Term Loan B/RC Agent”) and as
administrative agent and collateral agent for the First Lien Priority Secured
Parties under the Term Loan A Credit Agreement (as defined below) (in such
capacity, with its successors and assigns, the “Term Loan A Agent”), The Bank of
New York Mellon Trust Company, N.A., as collateral agent for the Second Lien
Priority Secured Parties under the Initial Second Lien Priority Indenture (as
each term is defined below) (in such capacity, with its successors and assigns,
the “Initial Second Lien Priority Representative”), and each additional First
Lien Priority Representative and additional Second Lien Priority Representative
from time to time party hereto.

WHEREAS, the Borrower, Realogy Intermediate Holdings LLC (“Intermediate
Holdings”), the Term Loan B/RC Agent and certain financial institutions and
other entities are parties to the Amended and Restated Credit Agreement, dated
as of March 5, 2013 (as amended, modified and supplemented from time to time,
the “Term Loan B/Revolving Credit Agreement”), pursuant to which such financial
institutions and other entities have made and have agreed to make loans and
extend other financial accommodations to the Borrower; and

WHEREAS, the Borrower, Intermediate Holdings, the Term Loan A Agent and certain
financial institutions and other entities are parties to the Credit Agreement,
dated as of October 23, 2015 (as amended, modified and supplemented from time to
time, the “Term Loan A Credit Agreement” and, together with the Term Loan
B/Revolving Credit Agreement, the “Existing Credit Agreements”; capitalized
terms used in this Agreement and not otherwise defined herein shall have the
respective meanings assigned thereto in the Term Loan B/Revolver Credit
Agreement and Term Loan A Credit Agreement, as applicable), pursuant to which
such financial institutions and other entities have made and have agreed to make
loans and extend other financial accommodations to the Borrower; and

WHEREAS, the Borrower, Intermediate Holdings, Realogy Holdings Corp., Realogy
Co-Issuer Corp., the other Loan Parties party thereto and The Bank of New York
Mellon Trust Company, N.A., as trustee and collateral agent, are parties to that
certain Indenture dated as June 16, 2020 (as amended, modified and supplemented
from time to time, the “Initial Second Lien Priority Indenture”) governing the
$550,000,000 of 7.625% Senior Secured Notes due June 15, 2025 (including any
additional notes from time to time issued pursuant thereto, the “Initial Second
Lien Priority Notes”); and

WHEREAS, the Borrower and the other Loan Parties have granted to the Initial
First Lien Priority Representative security interests in the Common Collateral
as security for payment and performance of the First Lien Priority Obligations
under each of the Existing Credit Agreements; and



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the other Loan Parties shall grant to the Initial
Second Lien Priority Representative security interests in the Common Collateral
junior to the security interests granted to the Initial First Lien Priority
Representative as security for payment and performance of the Second Lien
Priority Obligations under the Initial Second Lien Priority Indenture; and

WHEREAS, it is a condition precedent to the effectiveness of the Initial Second
Lien Priority Indenture that the parties hereto shall have executed and
delivered this Agreement for the purpose of setting forth the relative priority
of the liens created by the First Lien Priority Security Documents and the
Second Lien Priority Security Documents (as such terms are hereinafter defined)
in respect of the exercise of the rights and remedies and priorities in respect
of the Common Collateral and the application of proceeds thereof; and

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:

Section 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional First Lien Priority Agreement” means any agreement permitted to be
designated as such by the First Lien Priority Agreement and the Second Lien
Priority Agreement.

“Additional Second Lien Priority Agreement” means any agreement permitted to be
designated as such by the First Lien Priority Agreement and the Second Lien
Priority Agreement.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Cash Management Obligations” means, with respect to any Loan Party or any other
Subsidiary of the Borrower, any obligations of such Loan Party or Subsidiary
owed to any First Lien Priority Secured Party (or any of its affiliates) in
respect of overdrafts and related liabilities or arising from treasury,
depositary or other cash management services and facilities (including, but not
limited to, intraday, ACH and purchasing card/T&E services) or arising from any
automated-clearing-house transfers of funds or from other transactions or
arrangements referred to in Section 6.01(w) of each of the Existing Credit
Agreements.

“Common Collateral” means all assets that are both First Lien Priority
Collateral and Second Lien Priority Collateral.

 

3



--------------------------------------------------------------------------------

“Comparable Second Lien Priority Security Document” means, in relation to any
Common Collateral subject to any First Lien Priority Security Document, the
applicable Second Lien Priority Security Document that creates a security
interest in such Common Collateral, granted by the same Loan Party, as
applicable.

“Controlling First Lien Priority Representative” means the “Controlling
Collateral Agent” as defined in the First Lien Priority Intercreditor Agreement.

“Controlling Second Lien Priority Representative” means the Second Lien Priority
Representative for the Second Lien Priority Obligations that constitutes the
largest outstanding principal amount of any then outstanding series of Second
Lien Priority Obligations.

“DIP Financing” has the meaning set forth in Section 5.2.

“Enforcement Action” means, with respect to the First Lien Priority Obligations
or the Second Lien Priority Obligations, the exercise of any rights and remedies
with respect to any Common Collateral securing such obligations or the
commencement or prosecution of enforcement of any of the rights and remedies
with respect to the Common Collateral under, as applicable, the First Lien
Priority Documents or the Second Lien Priority Documents, or applicable law,
including without limitation the exercise of any rights of set-off or
recoupment, and the exercise of any rights or remedies of a secured creditor
under the Uniform Commercial Code of any applicable jurisdiction or under the
Bankruptcy Code.

“Existing Credit Agreements” has the meaning set forth in the second WHEREAS
clause of this Agreement.

“First Lien Priority Agreement” means the collective reference to (i) the Term
Loan B/Revolving Credit Agreement, (ii) the Term Loan A Credit Agreement,
(iii) any Additional First Lien Priority Agreement and (iv) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time the indebtedness and other obligations
outstanding under either of the Existing Credit Agreements that are subject to a
First Priority Lien, any Additional First Lien Priority Agreement or any other
agreement or instrument referred to in this clause (iv) unless such agreement or
instrument expressly provides that it is not intended to be and is not a First
Lien Priority Agreement hereunder (a “Replacement First Lien Priority
Agreement”). Any reference to the First Lien Priority Agreement hereunder shall
be deemed a reference to any First Lien Priority Agreement then extant, as
amended, modified and supplemented from time to time.

“First Lien Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any First Lien Priority Secured Party as
security for any First Lien Priority Obligation.

 

4



--------------------------------------------------------------------------------

“First Lien Priority Collateral Agreement” means the collective reference to
(i) the Amended and Restated Guarantee and Collateral Agreement, dated as of
March 5, 2013, among Intermediate Holdings, the Borrower, the grantors party
thereto and the Term Loan B/RC Agent, as amended, modified and supplemented from
time to time, (ii) the Guarantee and Collateral Agreement, dated as of
October 23, 2015, among Intermediate Holdings, the Borrower, the other grantors
party thereto, and the Term Loan A Agent, as amended, modified and supplemented
from time to time and (iii) any other agreements and documents purporting to
grant a security interest in First Lien Priority Collateral executed and
delivered pursuant to any Additional First Lien Priority Agreement.

“First Lien Priority Creditors” means with respect to (i) the Existing Credit
Agreements, the “Secured Parties” (as defined under each Existing Credit
Agreement) and (ii) any other First Lien Priority Agreement, any holders of
additional First Lien Priority Obligations thereunder and that are otherwise
“Secured Parties” (as defined in the First Lien Priority Collateral Agreement)
with a First Priority Lien.

“First Lien Priority Documents” means each First Lien Priority Agreement, each
First Lien Priority Security Document and each First Lien Priority Guarantee.

“First Lien Priority Guarantee” means any guarantee by any Loan Party of any or
all of the First Lien Priority Obligations.

“First Lien Priority Intercreditor Agreement” means the First Lien Priority
Intercreditor Agreement, dated as of February 2, 2012 (as amended, restated and
supplemented from time to time), among the Borrower, the other Loan Parties
party thereto, the Term Loan A Agent and the Term Loan B/RC Agent and the other
parties party thereto.

“First Lien Priority Obligations” means (i) with respect to each of the Existing
Credit Agreements, all “Loan Obligations” (as defined in the First Lien Priority
Collateral Agreement) of each Loan Party that are secured by a First Priority
Lien and (ii) with respect to each other First Lien Priority Agreement, (a) all
principal of and interest (including without limitation any Post-Petition
Interest) and premium (if any) on all loans made or other indebtedness issued or
incurred pursuant to such First Lien Priority Agreement, (b) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to such First Lien Priority Agreement, (c) all
Hedging Obligations, (d) all Cash Management Obligations, (e) all guarantee
obligations, fees, expenses and other amounts payable from time to time pursuant
to the First Lien Priority Documents and (f) any obligations of any Loan Party
under or in respect of any Replacement First Lien Priority Agreement. To the
extent any payment with respect to any First Lien Priority Obligation (whether
by or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Second Lien Priority Secured Party, any receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
First Lien Priority Secured Parties and the Second Lien Priority Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.

 

5



--------------------------------------------------------------------------------

“First Lien Priority Obligations Payment Date” means the first date on which
(i) the First Lien Priority Obligations (other than those that constitute
Unasserted Contingent Obligations) have been paid in full (or cash
collateralized or defeased in accordance with the terms of the First Lien
Priority Documents), (ii) all commitments to extend credit under the First Lien
Priority Documents have been terminated, (iii) there are no outstanding letters
of credit or similar instruments issued under the First Lien Priority Documents
(other than such as have been cash collateralized or defeased in accordance with
the terms of the First Lien Priority Documents), and (iv) the First Lien
Priority Representative has delivered a written notice to the Second Lien
Priority Representative stating that the events described in clauses (i), (ii)
and (iii) have occurred to the satisfaction of the First Lien Priority Secured
Parties, which notice shall be delivered by the First Lien Priority
Representative promptly after the occurrence of the events described in clauses
(i), (ii) and (iii).

“First Lien Priority Representative” means the Initial First Lien Priority
Representative and any Person identified as a “First Lien Priority
Representative” in any First Lien Priority Agreement other than the Existing
Credit Agreements. In the case of any Replacement First Lien Priority Agreement,
the First Lien Priority Representative shall be the Person identified as such in
such Agreement.

“First Lien Priority Secured Parties” means the First Lien Priority
Representatives, the First Lien Priority Creditors and any other holders of the
First Lien Priority Obligations.

“First Lien Priority Security Documents” means the First Lien Priority
Collateral Agreement, each of the security agreements executed and delivered
pursuant to any First Lien Priority Agreement and the security agreements and
other instruments and documents executed and delivered pursuant to the First
Lien Priority Collateral Agreement or pursuant to Section 5.09 of each of the
Existing Credit Agreements in order to satisfy the Collateral and Guarantee
Requirement, and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, with respect to the First Lien Priority Creditors.

“First Priority Lien” means any Lien created by the First Lien Priority Security
Documents.

“Hedging Obligations” means, with respect to any Loan Party or a Subsidiary of a
Loan Party, any obligations of such Loan Party or Subsidiary of a Loan Party
owed to any First Lien Priority Creditor (or any of its affiliates) in respect
of any commodity, interest rate or currency swap, cap, floor, collar, forward
agreement or other exchange or protection agreement or other Swap Agreement any
option with respect to any such transaction.

“Initial First Lien Priority Representative” means JPMorgan Chase Bank, N.A. as
Term Loan B/RC Agent and Term Loan A Agent.

“Initial Second Lien Priority Indenture” has the meaning set forth in the third
WHEREAS clause of this Agreement.

“Initial Second Lien Priority Notes” has the meaning set forth in the third
WHEREAS clause of this Agreement.

“Initial Second Lien Priority Representative” has the meaning set forth in the
introductory paragraph hereof.

 

6



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intermediate Holdings” has the meaning set forth in the first WHEREAS clause of
this Agreement.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan Party” means the Borrower, Intermediate Holdings, and each direct or
indirect subsidiary of the Borrower that is now or hereafter becomes a party to
any First Lien Priority Document or Second Lien Priority Document; provided,
however, that any Loan Party which is not organized under the laws of the United
States of America or any state thereof or the District of Columbia and any
Cartus Guarantor (as defined in the Initial Second Lien Priority Indenture), in
each case, which is not required to be a party to any Second Lien Priority
Document shall not be considered a Loan Party hereunder. All references in this
Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Replacement First Lien Priority Agreement” has the meaning set forth in the
definition of “First Lien Priority Agreement”.

“Second Lien Priority Agreement” means the collective reference to (i) the
Initial Second Lien Priority Indenture, (ii) any Additional Second Lien Priority
Agreement and (iii) any other credit agreement, loan agreement, note agreement,
promissory note, indenture, or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, increase, renew, refund, replace (whether upon or
after termination or otherwise) or refinance (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time (a) the Initial Second Lien Priority Notes or (b) any indebtedness and
other obligations outstanding under (x) the Initial Second Lien Priority
Indenture that is secured pari passu with the Initial Second Lien Priority
Notes, or (y) any other agreement or instrument referred to in this clause
(iii). Any reference to the Second Lien Priority Agreement hereunder shall be
deemed a reference to any Second Lien Priority Agreement then extant.

 

7



--------------------------------------------------------------------------------

“Second Lien Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Borrower or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Lien Priority Secured Party as
security for any Second Lien Priority Obligation.

“Second Lien Priority Collateral Agreement” means (i) the Collateral Agreement,
dated as of June 16, 2020, among Intermediate Holdings, the Borrower, the other
grantors party thereto, and the Initial Second Lien Priority Representative, as
amended, modified and supplemented from time to time and (ii) any other
agreements and documents purporting to grant rights in Second Lien Priority
Collateral executed and delivered pursuant to any Additional Second Lien
Priority Agreement.

“Second Lien Priority Creditors” means the holders of the Initial Second Lien
Priority Notes, any holders of additional Second Lien Priority Obligations and
any Persons that are otherwise “Secured Parties” (as defined in the Second Lien
Priority Collateral Agreement) with a Second Priority Lien.

“Second Lien Priority Documents” means each Second Lien Priority Agreement, each
Second Lien Priority Security Document and each Second Lien Priority Guarantee.

“Second Lien Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Second Lien Priority Obligations.

“Second Lien Priority Obligations” means (i) with respect to the Initial Second
Lien Priority Indenture, all “Secured Obligations” of each Loan Party as defined
in the Second Lien Priority Collateral Agreement referred to in clause (i) of
the definition thereof and (ii) with respect to each other Second Lien Priority
Agreement, (a) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all indebtedness under such
Second Lien Priority Agreement, and (b) all guarantee obligations, fees,
expenses (including, without limitation, reasonable fees, expenses and
disbursements of agents, professional advisers and counsel) and other amounts
payable from time to time pursuant to such Second Lien Priority Agreement, in
each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any Second Lien Priority Obligation
(whether by or on behalf of any Loan Party, as proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any First Lien Priority Secured Party, receiver or similar Person,
then the obligation or part thereof originally intended to be satisfied shall,
for the purposes of this Agreement and the rights and obligations of the First
Lien Priority Secured Parties and the Second Lien Priority Secured Parties, be
deemed to be reinstated and outstanding as if such payment had not occurred.

“Second Lien Priority Representative” means the Initial Second Lien Priority
Representative, and any Person identified as a “Second Lien Priority
Representative” in any Second Lien Priority Agreement other than the Initial
Second Lien Priority Indenture.

“Second Lien Priority Secured Parties” means the Second Lien Priority
Representatives, the Second Lien Priority Creditors and any other holders of the
Second Lien Priority Obligations.

 

8



--------------------------------------------------------------------------------

“Second Lien Priority Security Documents” means the Second Lien Priority
Collateral Agreement, each of the security agreements executed and delivered
pursuant to any Second Lien Priority Agreement and the security agreements and
other instruments and documents executed and delivered pursuant to the Second
Lien Priority Collateral Agreement.

“Second Priority Lien” means any Lien created by the Second Lien Priority
Security Documents.

“Secured Parties” means the First Lien Priority Secured Parties and the Second
Lien Priority Secured Parties.

“Subsidiary” has the meaning set forth in the First Lien Priority Agreement.

“Term Loan A Agent” has the meaning set forth in the introductory paragraph
hereof.

“Term Loan A Credit Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.

“Term Loan B/RC Agent” has the meaning set forth in the introductory paragraph
hereof.

“Term Loan B/Revolving Credit Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.

“Unasserted Contingent Obligations” shall mean, at any time, First Lien Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Lien Priority Obligation
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Priority
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors or permitted assigns,
(iii) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Sections shall be
construed to refer to Sections of this Agreement and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

9



--------------------------------------------------------------------------------

Section 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any Second Lien Priority Secured Party securing
the Second Lien Priority Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise are expressly junior
in priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Lien Priority Secured Parties securing
the First Lien Priority Obligations, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Second Lien Priority
Secured Party may now or hereafter be a party, and regardless of the time, order
or method of grant, attachment, recording or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages
and other liens, charges or encumbrances or any defect or deficiency or alleged
defect or deficiency in any of the foregoing, (ii) any provision of the Uniform
Commercial Code, any applicable law or any First Lien Priority Document or
Second Lien Priority Document or any other circumstance whatsoever and (iii) the
fact that any such Liens in favor of any First Lien Priority Secured Party
securing any of the First Lien Priority Obligations are (x) subordinated to any
Lien securing any obligation of any Loan Party other than the Second Lien
Priority Obligations or (y) otherwise subordinated, voided, avoided, invalidated
or lapsed.

(b) No First Lien Priority Secured Party or Second Lien Priority Secured Party
shall object to or contest, or support any other Person in contesting or
objecting to, in any proceeding (including without limitation, any Insolvency
Proceeding), the validity, extent, perfection, priority or enforceability of any
security interest in the Common Collateral granted to the other. Notwithstanding
any failure by any First Lien Priority Secured Party or Second Lien Priority
Secured Party to perfect its security interests in the Common Collateral or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the security interests in the Common Collateral
granted to the First Lien Priority Secured Parties or the Second Lien Priority
Secured Parties, the priority and rights as between the First Lien Priority
Secured Parties and the Second Lien Priority Secured Parties with respect to the
Common Collateral shall be as set forth herein.

2.2 Nature of First Lien Priority Obligations. Each Second Lien Priority
Representative on behalf of itself and the other Second Lien Priority Secured
Parties acknowledges that a portion of the First Lien Priority Obligations
represents debt that is revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the First Lien Priority
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the First Lien Priority Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by the
Second Lien Priority Secured Parties and without affecting the provisions
hereof. The lien priorities provided in Section 2.1 shall not be altered or
otherwise affected by any such amendment, modification, supplement, extension,
repayment, reborrowing, increase, replacement, renewal, restatement or
refinancing of either the First Lien Priority Obligations or the Second Lien
Priority Obligations, or any portion thereof.

 

10



--------------------------------------------------------------------------------

2.3 Agreements Regarding Actions to Perfect Liens. (a) Each Second Lien Priority
Representative on behalf of itself and the other Second Lien Priority Secured
Parties agrees that UCC-1 financing statements, patent, trademark or copyright
filings or other filings or recordings filed or recorded on behalf of such
Second Lien Priority Representative shall be in form satisfactory to the
Controlling First Lien Priority Representative; provided, that, such Second Lien
Priority Representative shall not be responsible for the filing, form, content
or renewal of such UCC financing statements, patent, trademark or copyright
filings or other filings or recordings.

(b) Each Second Lien Priority Representative agrees on behalf of itself and the
other Second Lien Priority Secured Parties that all mortgages, deeds of trust,
deeds and similar instruments (collectively, “mortgages”) now or hereafter filed
against real property in favor of or for the benefit of such Second Lien
Priority Representative (or its agent) and the other Second Lien Priority
Secured Parties shall be in form satisfactory to the Controlling First Lien
Priority Representative (provided, that such Second Lien Priority Representative
shall not be responsible for the filing, form, content or renewal of such
mortgage) and shall contain the following notation (or equivalent language
reasonably acceptable to the Controlling First Lien Priority Representative):
“The lien created by this mortgage on the property described herein is junior
and subordinate to the lien on such property created by any mortgage, deed of
trust or similar instrument now or hereafter granted to the First Lien Priority
Representatives, and their successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of
June 16, 2020 among JPMorgan Chase Bank, N.A., as Initial First Lien Priority
Representative, The Bank of New York Mellon Trust Company, N.A., as Initial
Second Lien Priority Representative, Realogy Group LLC, as the Borrower, and the
other Loan Parties referred to therein, as amended from time to time.”

(c) Each First Lien Priority Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) over Common
Collateral pursuant to the First Lien Priority Security Documents, such
possession or control is also for the benefit of, and such First Lien Priority
Representative or such third party holds such possession or control as bailee
and agent for, the Second Lien Priority Representatives and the other Second
Lien Priority Secured Parties solely to the extent required to perfect their
security interest in such Common Collateral (such bailment and agency for
perfection being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2) and 9-313(c) of the Uniform Commercial Code). Nothing in
the preceding sentences shall be construed to impose any duty on such First Lien
Priority Representative (or any third party acting on its behalf) with respect
to such Common Collateral or provide the Second Lien Priority Representatives or
any other Second Lien Priority Secured Party with any rights with respect to
such Common Collateral beyond those specified in this Agreement and the Second
Lien Priority Security Documents, provided that subsequent to the occurrence of
the First Lien Priority Obligations Payment Date, each First Lien Priority
Representative shall (i) deliver to the Controlling Second Lien Priority
Representative, at the Borrower’s sole cost and expense, the Common Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Second Lien Priority Documents or (ii) direct and deliver
such Common Collateral as a court of competent jurisdiction otherwise directs,
and provided, further, that the provisions of this Agreement are intended solely
to govern the respective Lien priorities as between the First Lien Priority
Secured Parties and the Second Lien Priority Secured Parties and shall not
impose on the First Lien Priority Secured Parties any obligations in respect of
the disposition of any Common Collateral (or any proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party.

2.4 No New Liens. So long as the First Lien Priority Obligations Payment Date
has not occurred, the parties hereto agree that (a) there shall be no Lien, and
no Loan Party shall have any right to create any Lien, on any assets of any Loan
Party securing any Second Lien Priority Obligation if these same assets are not
subject to, and do not become subject to, a Lien securing the First Lien
Priority Obligations and (b) if any Second Lien Priority Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any Second
Lien Priority Obligation which assets are not also subject to a First Priority
Lien, then the Second Lien Priority Representatives, upon demand by any First
Lien Priority Representative, will without the need for any further consent of
any other Second Lien Priority Secured Party, notwithstanding anything to the
contrary in any other Second Lien Priority Document either (i) release such Lien
or (ii) assign it to the First Lien Priority Representatives as security for the
First Lien Priority Obligations (in which case the Second Lien Priority
Representatives may retain a junior lien on such assets subject to the terms
hereof). To the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights and remedies available to the
First Lien Priority Secured Parties, the Second Lien Priority Representatives
and the other Second Lien Priority Secured Parties agree that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.4 shall be subject to Section 4.1.

Section 3. Enforcement Rights.

 

 

11



--------------------------------------------------------------------------------

3.1 Exclusive Enforcement. Until the First Lien Priority Obligations Payment
Date has occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Loan Party, the First Lien Priority Secured Parties shall have
the sole and exclusive right to take and continue any Enforcement Action with
respect to the Common Collateral, without any consultation with or consent of
any Second Lien Priority Secured Party, but subject to the proviso set forth in
Section 5.1. Upon the occurrence and during the continuance of a default or an
event of default under the First Lien Priority Documents, the First Lien
Priority Representatives and the other First Lien Priority Secured Parties may
take and continue any Enforcement Action with respect to the First Lien Priority
Obligations and the Common Collateral in such order and manner as they may
determine in their sole discretion.

3.2 Standstill and Waivers. Each Second Lien Priority Representative, on behalf
of itself and the other Second Lien Priority Secured Parties, agrees that, until
the First Lien Priority Obligations Payment Date has occurred, subject to the
proviso set forth in Section 5.1:

(a) they will not take or cause to be taken any Enforcement Action;

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Lien Priority Obligation pari
passu with or senior to, or to give any Second Lien Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Lien
Priority Obligations or the First Lien Priority Secured Parties with respect to
any of the Common Collateral;

 

12



--------------------------------------------------------------------------------

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Lien Priority Secured Party or any other Enforcement Action taken (or any
forbearance from taking any Enforcement Action) by or on behalf of any First
Lien Priority Secured Party;

(d) they have no right to (i) direct either the First Lien Priority
Representatives or any other First Lien Priority Secured Party to exercise any
right, remedy or power with respect to the Common Collateral or pursuant to the
First Lien Security Documents or (ii) consent or object to the exercise by any
First Lien Priority Representative or any other First Lien Priority Secured
Party of any right, remedy or power with respect to the Common Collateral or
pursuant to the First Lien Priority Security Documents or to the timing or
manner in which any such right is exercised or not exercised (or, to the extent
they may have any such right described in this clause (d), whether as a junior
lien creditor or otherwise, they hereby irrevocably waive such right);

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Lien
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Lien
Priority Secured Party shall be liable for, any action taken or omitted to be
taken by any First Lien Priority Secured Party with respect to the Common
Collateral or pursuant to the First Lien Priority Documents; and

(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

3.3 Judgment Creditors. Except as otherwise specifically set forth in Sections
3.1 and 3.2, each Second Lien Priority Representative and the Second Lien
Priority Secured Parties may exercise rights and remedies as unsecured creditors
against the Borrower or any other Loan Party in accordance with the terms of the
Second Lien Priority Documents and applicable law; provided that in the event
that any Second Lien Priority Secured Party becomes a judgment lien creditor as
a result of its enforcement of its rights as an unsecured creditor, such
judgment lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the First Priority Liens and the First Lien Priority
Obligations) to the same extent as all other Liens securing the Second Lien
Priority Obligations are subject to the terms of this Agreement.

3.4 Cooperation. Each Second Lien Priority Representative, on behalf of itself
and the other Second Lien Priority Secured Parties, agrees that each of them
shall take such actions, at the sole cost and expense of the Loan Parties, as
the Controlling First Lien Priority Representative shall reasonably request in
connection with the exercise by the First Lien Priority Secured Parties of their
rights set forth herein.

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if any First Lien Priority Secured Party or Second Lien Priority
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, no Loan Party shall be entitled to use such violation as a
defense to any action by any First Lien Priority Secured Party or Second Lien
Priority Secured Party, nor to assert such violation as a counterclaim or basis
for set off or recoupment against any First Lien Priority Secured Party or
Second Lien Priority Secured Party.

 

13



--------------------------------------------------------------------------------

3.6 Actions Upon Breach. (a) If any Second Lien Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the Controlling First Lien Priority Representative, may interpose as
a defense or dilatory plea the making of this Agreement, and any First Lien
Priority Secured Party may intervene and interpose such defense or plea in its
or their name or in the name of such Loan Party.

(b) Should any Second Lien Priority Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Lien Priority Secured Party (in its own
name or in the name of the relevant Loan Party) or the relevant Loan Party may
obtain relief against such Second Lien Priority Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each Second Lien Priority Representative on behalf of
each Second Lien Priority Secured Party that (i) the First Lien Priority Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (ii) each Second Lien Priority Secured Party waives any
defense that the Loan Parties and/or the First Lien Priority Secured Parties
cannot demonstrate damage and/or be made whole by the awarding of damages.

Section 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the First Lien Priority
Representatives for application to the First Lien Priority Obligations in
accordance with the terms of the First Lien Priority Documents, on a pro rata
basis based on the aggregate outstanding principal amount of First Lien Priority
Obligations under the First Lien Priority Agreements then outstanding, until the
First Lien Priority Obligations Payment Date has occurred and thereafter, to the
Second Lien Priority Representatives for application to the Second Lien Priority
Obligations in accordance with the terms of the Second Lien Priority Documents,
on a pro rata basis based on the aggregate outstanding principal amount of
Second Lien Priority Obligations under the Second Lien Priority Agreements then
outstanding. Until the occurrence of the First Lien Priority Obligations Payment
Date, any Common Collateral, including without limitation any such Common
Collateral constituting proceeds, that may be received by any Second Lien
Priority Secured Party in violation of this Agreement shall be segregated and
held in trust and promptly paid over to the Controlling First Lien Priority
Representative, for the benefit of the First Lien Priority Secured Parties, in
the same form as received, with any necessary endorsements, and each Second Lien
Priority Secured Party hereby authorizes the Controlling First Lien Priority
Representative to make any such endorsements as agent for the Second Lien
Priority Representative (which authorization, being coupled with an interest, is
irrevocable).

 

14



--------------------------------------------------------------------------------

4.2 Releases of Second Priority Lien. (a) Upon any release, sale or disposition
of Common Collateral permitted pursuant to the terms of the First Lien Priority
Documents that results in the release of the First Priority Lien on any Common
Collateral (excluding any sale or other disposition that is expressly prohibited
by the Second Lien Priority Agreements as in effect on the date hereof unless
such sale or disposition is consummated in connection with an Enforcement Action
or consummated after the institution of any Insolvency Proceeding), the Second
Priority Lien on such Common Collateral (excluding any portion of the proceeds
of such Common Collateral remaining after the First Lien Priority Obligations
Payment Date occurs) shall be automatically and unconditionally released with no
further consent or action of any Person.

(b) Each Second Lien Priority Representative shall promptly execute and deliver
such release documents and instruments, in form and substance satisfactory to
the Controlling First Lien Priority Representative, and shall take such further
actions, at the sole cost and expense of the Loan Parties, as the Controlling
First Lien Priority Representative shall reasonably request to evidence any
release of the Second Priority Lien described in paragraph (a). Each Second Lien
Priority Representative hereby appoints the Controlling First Lien Priority
Representative and any officer or duly authorized person of the Controlling
First Lien Priority Representative, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of such Second Lien Priority Representative and in the name of such
Second Lien Priority Representative or in such First Lien Priority
Representative’s own name, from time to time, in the Controlling First Lien
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

4.3 Inspection Rights and Insurance. (a) Any First Lien Priority Secured Party
and its representatives and invitees may at any time inspect, repossess, remove
and otherwise deal with the Common Collateral, and the Controlling First Lien
Priority Representative may advertise and conduct public auctions or private
sales of the Common Collateral, in each case without notice to, the involvement
of or interference by any Second Lien Priority Secured Party or liability to any
Second Lien Priority Secured Party.

(b) Until the First Lien Priority Obligations Payment Date has occurred, the
Controlling First Lien Priority Representative will have the sole and exclusive
right (i) to be named as additional insured and loss payee under any insurance
policies maintained from time to time by any Loan Party (except that each Second
Lien Priority Representative shall have the right to be named as additional
insured and loss payee so long as its junior lien status is identified in a
manner satisfactory to the Controlling First Lien Priority Representative); (ii)
as among the Secured Parties, to adjust or settle any insurance policy or claim
covering the Common Collateral in the event of any loss thereunder, and (iii) as
among the Secured Parties, to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral.

 

15



--------------------------------------------------------------------------------

Section 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the First Lien Priority Obligations Payment Date
has occurred, each Second Lien Priority Representative agrees on behalf of
itself and the other Second Lien Priority Secured Parties that no Second Lien
Priority Secured Party shall, in or in connection with any Insolvency
Proceeding, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
that (a) violates, or is prohibited by, this Section 5 (or, in the absence of an
Insolvency Proceeding, otherwise would violate or be prohibited by this
Agreement), (b) asserts any right, benefit or privilege that arises in favor of
such Second Lien Priority Representative or Second Lien Priority Secured
Parties, in whole or in part, as a result of their interest in the Common
Collateral or in the Second Priority Lien (unless the assertion of such right is
expressly permitted by this Agreement) or (c) challenges the validity, priority,
enforceability or voidability of any Liens or claims held by the First Lien
Priority Representatives or any other First Lien Priority Secured Party, or the
extent to which the First Lien Priority Obligations constitute secured claims
under Section 506(a) of the Bankruptcy Code or otherwise; provided that each
Second Lien Priority Representative may file a proof of claim in an Insolvency
Proceeding, subject to the limitations contained in this Agreement and only if
consistent with the terms and the limitations on such Second Lien Priority
Representative imposed hereby.

5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the Controlling First Lien Priority Representative or the
other First Lien Priority Secured Parties desire to consent (or not object) to
the use of cash collateral under the Bankruptcy Code or to provide financing to
any Loan Party under the Bankruptcy Code or to consent (or not object) to the
provision of such financing to any Loan Party by any third party (any such
financing, “DIP Financing”), then each Second Lien Priority Representative
agrees, on behalf of itself and the other Second Lien Priority Secured Parties,
that each Second Lien Priority Secured Party (a) will be deemed to have
consented to, will raise no objection to, nor support any other Person objecting
to, the use of such cash collateral or to such DIP Financing, (b) will not
request or accept adequate protection or any other relief in connection with the
use of such cash collateral or such DIP Financing except as set forth in
paragraph 5.4 below, (c) will subordinate (and will be deemed hereunder to have
subordinated) the Second Priority Liens (i) (x) to such DIP Financing on the
same terms as the First Priority Liens are subordinated thereto or (y) if such
DIP Financing is secured by Liens which are equally and ratably ranked with the
First Priority Liens, to such DIP Financing on the same terms as the Second
Priority Liens are subordinated to the First Priority Liens (and any such
subordination under clause (x) or (y) will not alter in any manner the terms of
this Agreement), (ii) to any adequate protection provided to the First Lien
Priority Secured Parties and (iii) to any “carve-out” agreed to by the
Controlling First Lien Priority Representative or the other First Lien Priority
Secured Parties, and (d) agrees that notice received two Business Days prior to
the entry of an order approving such usage of cash collateral or approving such
financing shall be adequate notice.

5.3 Relief From the Automatic Stay. Each Second Lien Priority Representative
agrees, on behalf of itself and the other Second Lien Priority Secured Parties,
that none of them will seek relief from the automatic stay or from any other
stay in any Insolvency Proceeding or take any action in derogation thereof, in
each case in respect of any Common Collateral, without the prior written consent
of the Controlling First Lien Priority Representative.

 

16



--------------------------------------------------------------------------------

5.4 Adequate Protection. Each Second Lien Priority Representative, on behalf of
itself and the other Second Lien Priority Secured Parties, agrees that none of
them shall object, contest, or support any other Person objecting to or
contesting, (a) any request by any First Lien Priority Representative or the
other First Lien Priority Secured Parties for adequate protection or any
adequate protection provided to any First Lien Priority Representative or the
other First Lien Priority Secured Parties or (b) any objection by any First Lien
Priority Representative or any other First Lien Priority Secured Parties to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection or (c) the payment of interest, fees, expenses or other amounts to
any First Lien Priority Representative or any other First Lien Priority Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.2(b) (but
subject to all other provisions of this Agreement, including, without
limitation, Sections 5.2(a) and 5.3), in any Insolvency Proceeding, (i) if the
First Lien Priority Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral (with replacement liens on such
additional collateral) and superpriority claims in connection with any DIP
Financing or use of cash collateral, then in connection with any such DIP
Financing or use of cash collateral each Second Lien Priority Representative, on
behalf of itself and any of the Second Lien Priority Secured Parties, may seek
or accept adequate protection consisting solely of (x) a replacement Lien on the
same additional collateral, subordinated to the Liens securing the First Lien
Priority Obligations and such DIP Financing on the same basis as the other Liens
securing the Second Lien Priority Obligations are so subordinated to the First
Lien Priority Obligations under this Agreement, (y) superpriority claims junior
in all respects to the superpriority claims granted to the First Lien Priority
Secured Parties and (z) without prejudice to any right of any First Lien
Priority Secured Party to object thereto, the payment of post-petition interest
(provided, in the case of this clause (z), that the First Lien Priority Secured
Parties have been granted adequate protection in the form of post-petition
interest reasonably satisfactory to them), provided, however, that such Second
Lien Priority Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Lien Priority Secured Parties, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims and (ii) in the event any Second Lien Priority
Representative, on behalf of itself and the Second Lien Priority Secured
Parties, seeks or accepts adequate protection in accordance with clause
(i) above and such adequate protection is granted in the form of additional
collateral, then such Second Lien Priority Representative, on behalf of itself
or any of the Second Lien Priority Secured Parties, agrees that the First Lien
Priority Representatives shall also be granted a senior Lien on such additional
collateral as security for the First Lien Priority Obligations and any such DIP
Financing and that any Lien on such additional collateral securing the Second
Lien Priority Obligations shall be subordinated to the Liens on such collateral
securing the First Lien Priority Obligations and any such DIP Financing (and all
obligations relating thereto) and any other Liens granted to the First Lien
Priority Secured Parties as adequate protection, with such subordination to be
on the same terms that the other Liens securing the Second Lien Priority
Obligations are subordinated to such First Lien Priority Obligations under this
Agreement. Each Second Lien Priority Representative, on behalf of itself and the
other Second Lien Priority Secured Parties, agrees that except as expressly set
forth in this Section none of them shall seek or accept adequate protection
without the prior written consent of the Controlling First Lien Priority
Representative.

 

 

17



--------------------------------------------------------------------------------

5.5 Avoidance Issues. If any First Lien Priority Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Loan Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Lien Priority Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Lien Priority Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Prior to the First Lien Priority
Obligations Payment Date (but subject to the first sentence of this
Section 5.5), the Second Lien Priority Secured Parties agree that none of them
shall be entitled to benefit from any avoidance action affecting or otherwise
relating to any distribution or allocation made in accordance with this
Agreement, whether by preference or otherwise, it being understood and agreed
that the benefit of such avoidance action otherwise allocable to them shall
instead be allocated and turned over for application in accordance with the
priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding,
no Second Lien Priority Representative nor any other Second Lien Priority
Secured Party shall oppose any sale or disposition of any assets of any Loan
Party that is supported by the First Lien Priority Secured Parties, and the
Second Lien Priority Representatives and each other Second Lien Priority Secured
Party will be deemed to have consented under Section 363 of the Bankruptcy Code
(and otherwise) to any sale supported by the First Lien Priority Secured Parties
and to have released their Liens on such assets (provided that the Second
Priority Lien on any proceeds constituting Common Collateral from such sale or
disposition remaining after the First Lien Priority Obligations Payment Date
occurs shall continue).

5.7 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (a) the grants of Liens pursuant to the First Lien
Priority Security Documents and the Second Lien Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First Lien
Priority Obligations and the Second Lien Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Lien Priority Secured
Parties and Second Lien Priority Secured Parties in respect of the Common
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Second Lien Priority Secured Parties
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Loan
Parties in respect of the Common Collateral, with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Priority Secured Parties),
the First Lien Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in

 

18



--------------------------------------------------------------------------------

respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest before any distribution is made in respect
of the claims held by the Second Lien Priority Secured Parties. The Second Lien
Priority Secured Parties hereby acknowledge and agree to turn over to the First
Lien Priority Secured Parties upon written request therefor amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Lien Priority Secured Parties.

5.8 No Waivers of Rights of First Lien Priority Secured Parties. Nothing
contained herein shall prohibit or in any way limit the First Lien Priority
Representatives or any other First Lien Priority Secured Party from objecting in
any Insolvency Proceeding or otherwise to any action taken by any Second Lien
Priority Secured Party not expressly permitted hereunder, including the seeking
by any Second Lien Priority Secured Party of adequate protection (except as
provided in Section 5.4).

5.9 Other Matters. To the extent that any Second Lien Priority Representative or
any Second Lien Priority Secured Party has or acquires rights under Section 363
or Section 364 of the Bankruptcy Code with respect to any of the Common
Collateral, such Second Lien Priority Representative agrees, on behalf of itself
and the other Second Lien Priority Secured Parties not to assert any of such
rights without the prior written consent of the Controlling First Lien Priority
Representative unless expressly permitted to do so hereunder.

5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

Section 6. Security Documents.

(a) Each Loan Party and each Second Lien Priority Representative, on behalf of
itself and the Second Lien Priority Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
Second Lien Priority Documents inconsistent with or in violation of this
Agreement.

(b) Each Loan Party and each First Lien Priority Representative, on behalf of
itself and the First Lien Priority Secured Parties, agrees that it shall not at
any time execute or deliver any amendment or other modification to any of the
First Lien Priority Documents inconsistent with or in violation of this
Agreement.

(c) In the event the Controlling First Lien Priority Representative enters into
any amendment, waiver or consent in respect of any of the First Lien Priority
Security Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Priority
Security Document or changing in any manner the rights of any parties
thereunder, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Second Lien Priority Security
Document without the consent of or action by any Second Lien Priority Secured
Party (with all such amendments, waivers and modifications subject to the terms
hereof); provided that (other than with respect to

 

19



--------------------------------------------------------------------------------

amendments, modifications or waivers that secure additional extensions of credit
and add additional secured creditors and do not violate the express provisions
of the Second Lien Priority Agreements), (i) no such amendment, waiver or
consent shall have the effect of removing assets subject to the Lien of any
Second Lien Priority Security Document, unless also removed from the assets
securing the First Lien Priority Obligations or except to the extent that a
release of such Lien is permitted by Section 4.2, (ii) any such amendment,
waiver or consent that materially and adversely affects the rights of the Second
Lien Priority Secured Parties (other than the Second Lien Priority
Representatives) and does not affect the First Lien Priority Secured Parties in
a like or similar manner shall not apply to the Second Lien Priority Security
Documents without the consent of the Second Lien Priority Representative, acting
at the written direction of the Second Lien Priority Secured Parties required to
direct the Second Lien Priority Representative under the Second Lien Priority
Agreements, (iii) no such amendment, waiver or consent with respect to any
provision applicable to the Second Lien Priority Representatives under the
Second Lien Priority Documents shall be made without the prior written consent
of the Second Lien Priority Representatives and (iv) notice of such amendment,
waiver or consent shall be given to the Second Lien Priority Representatives no
later than 30 days after its effectiveness, provided that the failure to give
such notice shall not affect the effectiveness and validity thereof.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. The First Lien Priority Documents are deemed to have been executed
and delivered, and all extensions of credit thereunder are deemed to have been
made or incurred, in reliance upon this Agreement. Each Second Lien Priority
Representative, on behalf of itself and the Second Lien Priority Secured
Parties, expressly waives all notice of the acceptance of and reliance on this
Agreement by the First Lien Priority Secured Parties. The Second Lien Priority
Documents are deemed to have been executed and delivered and all extensions of
credit thereunder are deemed to have been made or incurred, in reliance upon
this Agreement. Each First Lien Priority Representative expressly waives all
notices of the acceptance of and reliance by the Second Lien Priority
Representative and the Second Lien Priority Secured Parties.

7.2 No Warranties or Liability. Each Second Lien Priority Representative and
each First Lien Priority Representative acknowledge and agree that none have
made any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any First Lien
Priority Document or any Second Lien Priority Document. Except as otherwise
provided in this Agreement, the Second Lien Priority Representatives and the
First Lien Priority Representatives will be entitled to manage and supervise
their respective extensions of credit to any Loan Party in accordance with law
and their usual practices, modified from time to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Lien Priority Documents or the
Second Lien Priority Documents.

 

20



--------------------------------------------------------------------------------

Section 8. Obligations Unconditional.

8.1 First Lien Priority Obligations Unconditional. All rights and interests of
the First Lien Priority Secured Parties hereunder, and all agreements and
obligations of the Second Lien Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any First Lien Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Lien Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Lien Priority
Document;

(c) prior to the First Lien Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Lien Priority Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Lien Priority
Obligations, or of any of the Second Lien Priority Representatives, or any Loan
Party, to the extent applicable, in respect of this Agreement.

8.2 Second Lien Priority Obligations Unconditional. All rights and interests of
the Second Lien Priority Secured Parties hereunder, and all agreements and
obligations of the First Lien Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any Second Lien Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Lien Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Lien Priority Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Lien Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Lien Priority
Obligations or any First Lien Priority Secured Party in respect of this
Agreement.

 

21



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Lien Priority Document or any Second
Lien Priority Document with respect to the priority of any Liens or the exercise
of any rights or remedies, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, the parties hereto acknowledge that the terms of
this Agreement are not intended to and shall not, as between the Loan Parties
and the Secured Parties, negate, waive or cancel any rights granted to, or
create any liability or obligation of, any Loan Party in the First Lien Priority
Documents and the Second Lien Priority Documents or impose any additional
obligations on the Loan Parties (other than as expressly set forth herein).

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First Lien
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Lien Priority Secured Parties and the Second Lien
Priority Secured Parties may continue, at any time and without notice to the
other parties hereto, to extend credit and other financial accommodations, lend
monies and provide indebtedness to, or for the benefit of, Borrower or any other
Loan Party on the faith hereof.

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Lien Priority Representatives and the Second
Lien Priority Representatives and, in the case of amendments or modifications of
Sections 3.5, 3.6, 5.2, 5.4, 9.3, 9.5 or 9.6, the Loan Parties and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Anything herein to the contrary notwithstanding, no consent of any
Loan Party shall be required for amendments, modifications or waivers of any
other provisions of this Agreement other than those that (i) directly affect any
obligation or right of the Loan Parties hereunder or under the First Lien
Priority Documents or the Second Lien Priority Documents or that would impose
any additional obligations on the Loan Parties or (ii) change the rights of the
Loan Parties to refinance the First Lien Priority Obligations or the Second Lien
Priority Obligations.

(b) It is understood that the Controlling First Lien Priority Representative,
without the consent of any other First Lien Priority Secured Party or Second
Lien Priority Secured Party, may in its discretion determine that a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Lien Priority Obligations or Second Lien Priority Obligations, as
the case may be, under this Agreement, which supplemental agreement shall
specify whether such Additional Debt constitutes First Lien Priority Obligations
or Second Lien Priority Obligations, provided, that (i) such Additional Debt is
permitted to be incurred by the First Lien Priority Agreements and Second Lien
Priority Agreements then extant, and is permitted by said Agreements to be
subject to the provisions of this Agreement as First Lien Priority Obligations
or Second Lien Priority Obligations, as applicable, (ii) in the case of any
Additional Debt that constitutes a First Lien Priority Obligation, all proceeds
of the Common Collateral shall be payable to the First

 

22



--------------------------------------------------------------------------------

Lien Priority Representatives and the representative for any Additional Debt
constituting First Lien Priority Obligations (“Additional First Lien Debt”) on a
pro rata basis based on the aggregate outstanding principal amount of First Lien
Priority Obligations under the Existing Credit Agreements and under such
Additional First Lien Priority Agreement and (iii) in the case of any Additional
Debt that constitutes a Second Lien Priority Obligation, (A) notice of the
incurrence thereof is given to the First Lien Priority Representatives by the
Borrower and (B) all proceeds of the Common Collateral remaining after the First
Lien Priority Obligations Payment Date shall be payable to the Second Lien
Priority Representatives and the representative for any Additional Debt
constituting Second Lien Priority Obligations (“Additional Second Lien Debt”) on
a pro rata basis based on the aggregate outstanding principal amount of Second
Lien Priority Obligations under the Initial Second Lien Priority Indenture and
under such Additional Second Lien Priority Agreement. Such a supplemental
agreement shall not be required unless the Controlling First Lien Priority
Representative notifies the Borrower that it requires a supplemental agreement.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the Second Lien Priority Secured Parties and the First
Lien Priority Secured Parties assumes responsibility for keeping itself informed
of the financial condition of the Borrower and each of the other Loan Parties
and all other circumstances bearing upon the risk of nonpayment of the First
Lien Priority Obligations or the Second Lien Priority Obligations. The Second
Lien Priority Representatives and the First Lien Priority Representatives hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances. In the event any
Second Lien Priority Representative or any First Lien Priority Representative,
in its sole discretion, undertakes at any time or from time to time to provide
any information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

9.6 Submission to Jurisdiction. (a) Each First Lien Priority Secured Party, each
Second Lien Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the any First Lien
Priority Secured Party or Second Lien Priority Secured Party may otherwise have
to bring any action or proceeding against any Loan Party or its properties in
the courts of any jurisdiction.

 

23



--------------------------------------------------------------------------------

(b) Each First Lien Priority Secured Party, each Second Lien Priority Secured
Party and each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so (i) any objection it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties. Each of the First Lien
Priority Representatives and the Second Lien Priority Representatives agree to
accept and act upon instructions or directions pursuant to this Agreement sent
by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods. None of the First Lien Priority Representatives and the
Second Lien Priority Representatives shall be liable for any losses, costs or
expenses arising directly or indirectly from the First Lien Priority
Representatives and Second Lien Priority Representatives’ reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The party providing
electronic instructions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the applicable
First Lien Priority Representatives and the Second Lien Priority
Representatives, including without limitation the risk of the First Lien
Priority Representatives and the Second Lien Priority Representatives acting on
unauthorized instructions, and the risk or interception and misuse by third
parties.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Lien Priority
Secured Parties and Second Lien Priority Secured Parties and their respective
successors and permitted assigns, and nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

24



--------------------------------------------------------------------------------

9.11 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any Second Lien Priority Secured Party from
exercising any available remedy to accelerate the maturity of any indebtedness
or other obligations owing under the Second Lien Priority Agreement or to demand
payment under any guarantee in respect thereof, subject to the provisions of
this Agreement.

9.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by email or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
The words “execution,” “signed,” “signature,” and words of like import in this
Agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.14 Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of a Supplement in the form of Exhibit I to the First Lien
Priority Collateral Agreement. In addition, the Borrower will cause each such
Loan Party to execute a joinder to this Agreement in the form of Exhibit I
hereto.

9.15 Protection of Initial Second Lien Priority Representative. The parties
hereto agree that the Initial Second Lien Priority Representative shall be
afforded hereunder all of the rights, protections, immunities, indemnities and
privileges afforded to the Initial Second Lien Priority Representative under the
Initial Second Lien Priority Indenture. It is understood and agreed that The
Bank of New York Mellon Trust Company, N.A. is entering into this Agreement in
its capacity as Collateral Agent under the Initial Second Lien Priority
Indenture, and not in its individual capacity and in no event shall The Bank of
New York Mellon Trust Company, N.A. incur any liability in connection with this
Agreement or be personally liable for or on account of the statements,
representations, warranties, covenants or obligations stated to be those of the
Initial First Lien Priority Representative or any First Lien Priority Secured
Party or Second Lien Priority Secured Party hereunder, all such liability, if
any, being expressly waived by the parties hereto and any person claiming by,
through or under such party.

 

25



--------------------------------------------------------------------------------

9.16 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Priority Secured Parties and the Second Lien Priority
Secured Parties. The interrelationship among the First Lien Priority Secured
Parties is governed by the First Lien Priority Intercreditor Agreement. The
parties hereto hereby acknowledge that the Initial First Lien Priority
Representative shall be entitled to all of its rights, protections, privileges,
indemnities and immunities afforded to it under the First Lien Priority
Documents in connection with its execution of this Agreement and performance of
its obligations hereunder.

[Remainder of page intentionally left blank; signature pages follow]

 

26



--------------------------------------------------------------------------------

REALOGY GROUP LLC By:  

/s/ Timothy B. Gustavson

Name: Timothy B. Gustavson Title: Senior Vice President and Chief Accounting
Officer

 

Address for Notices:   Realogy Group LLC   One Campus Drive  

Parsippany, NJ 07054

 

Attention:   Seth Truwit Telecopy No.:   (973) 407-5331

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

REALOGY INTERMEDIATE HOLDINGS LLC By:  

/s/ Timothy B. Gustavson

Name: Timothy B. Gustavson Title: Senior Vice President and Chief Accounting
Officer

 

Address for Notices:   Realogy Group LLC   One Campus Drive  

Parsippany, NJ 07054

 

Attention:   Seth Truwit Telecopy No.:   (973) 407-5331

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

CASTLE EDGE INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

By:  

/s/ Timothy B. Gustavson

Name:   Timothy B. Gustavson Title:  

Senior Vice President and

Chief Accounting Officer

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

CASE TITLE COMPANY

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY

LAKECREST TITLE, LLC

LAND TITLE AND ESCROW, INC.

SECURED LAND TRANSFERS LLC

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

REALOGY TITLE GROUP LLC

TITLE RESOURCE GROUP SETTLEMENT SERVICES, LLC

TRG MARYLAND HOLDINGS LLC

TRG SETTLEMENT SERVICES, LLP

TRG VENTURE PARTNER LLC

By:  

/s/ Sriram Someshwara

Name:

 

Sriram Someshwara

Title:

 

Chief Financial Officer

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

BETTER HOMES AND GARDENS REAL ESTATE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

CLIMB FRANCHISE SYSTEMS LLC

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

CORCORAN GROUP LLC

ERA FRANCHISE SYSTEMS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZAPLABS LLC

By:

 

/s/ Roger Favano

Name:

  Roger Favano

Title:

 

Chief Financial Officer

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

BURGDORFF LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

CB COMMERCIAL NRT PENNSYLVANIA LLC

CDRE TM LLC

CLIMB REAL ESTATE, INC.

CLIMB REAL ESTATE LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLDWELL BANKER NRT REALVITALIZE, INC.

COLDWELL BANKER NRT REALVITALIZE LLC

COLORADO COMMERCIAL, LLC

ESTATELY, INC.

HFS.COM CONNECTICUT REAL ESTATE LLC

HFS.COM REAL ESTATE INCORPORATED

HFS.COM REAL ESTATE LLC

HFS LLC

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

MARTHA TURNER PROPERTIES, L.P.

MARTHA TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC

By:

 

/s/ Roger Favano

Name:

  Roger Favano

Title:

 

Chief Financial Officer

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

MTPGP, LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA LLC

NRT ARIZONA REFERRAL LLC

NRT CALIFORNIA INCORPORATED

NRT CAROLINAS LLC

NRT CAROLINAS REFERRAL NETWORK LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT DEVELOPMENT ADVISORS LLC

NRT DEVONSHIRE LLC

NRT DEVONSHIRE WEST LLC

NRT FLORIDA LLC

NRT HAWAII REFERRAL, LLC

REALOGY BROKERAGE GROUP LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PHILADELPHIA LLC

NRT PITTSBURGH LLC

NRT PROPERTY CARE LLC

NRT PROPERTY MANAGEMENT ARIZONA LLC

NRT PROPERTY MANAGEMENT ATLANTA LLC

NRT PROPERTY MANAGEMENT CALIFORNIA, INC.

NRT PROPERTY MANAGEMENT COLORADO LLC

NRT PROPERTY MANAGEMENT DC LLC

NRT PROPERTY MANAGEMENT DELAWARE LLC

By:

 

/s/ Roger Favano

Name:

  Roger Favano

Title:

 

Chief Financial Officer

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

NRT PROPERTY MANAGEMENT FLORIDA LLC

NRT PROPERTY MANAGEMENT HAWAII LLC

NRT PROPERTY MANAGEMENT ILLINOIS LLC

NRT PROPERTY MANAGEMENT LOUISIANA LLC

NRT PROPERTY MANAGEMENT MARYLAND LLC

NRT PROPERTY MANAGEMENT MINNESOTA LLC

NRT PROPERTY MANAGEMENT NEVADA LLC

NRT PROPERTY MANAGEMENT NEW JERSEY LLC

NRT PROPERTY MANAGEMENT NORTH CAROLINA LLC

NRT PROPERTY MANAGEMENT OHIO LLC

NRT PROPERTY MANAGEMENT OKLAHOMA LLC

NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC

NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC

NRT PROPERTY MANAGEMENT TENNESSEE LLC

NRT PROPERTY MANAGEMENT TEXAS LLC

NRT PROPERTY MANAGEMENT UTAH LLC

NRT PROPERTY MANAGEMENT VIRGINIA LLC

NRT QUEENS LLC

NRT REFERRAL NETWORK LLC

NRT RELOCATION LLC

By:

 

/s/ Roger Favano

Name:

 

Roger Favano

Title:

  Chief Financial Officer

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

NRT RENTAL MANAGEMENT SOLUTIONS LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC

NRT TEXAS LLC

NRT UTAH LLC

NRT VACATION RENTALS ARIZONA LLC

NRT VACATION RENTALS CALIFORNIA, INC.

NRT VACATION RENTALS DELAWARE LLC

NRT VACATION RENTALS FLORIDA LLC

NRT VACATION RENTALS MARYLAND LLC

NRT WEST, INC.

NRT ZIPREALTY LLC

ON COLLABORATIVE, INC. (CA)

ON COLLABORATIVE LLC (DE)

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.

SOTHEBY’S INTERNATIONAL REALTY GLOBAL DEVELOPMENT ADVISORS LLC

SOTHEBY’S INTERNATIONAL REALTY, INC.

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY INC. (CA)

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC (DE)

THE SUNSHINE GROUP, LTD.

By:

 

/s/ Roger Favano

Name:

 

Roger Favano

Title:

 

Chief Financial Officer

[Signature Page to First Lien/Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit I

[FORM OF] JOINDER NO. [                ] dated as of [_______], 20[    ], (the
“Joinder”) to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of
June 16, 2020 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Intercreditor Agreement”), among REALOGY GROUP LLC, a
Delaware limited liability company (the “Company”), each of the other Loan
Parties party thereto from time to time, JPMORGAN CHASE BANK, N.A., as Initial
First Lien Priority Representative, THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., as Initial Second Lien Priority Representative, and each additional First
Lien Priority Representative and additional Second Lien Priority Representative
from time to time party thereto. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

Each of the undersigned Loan Parties listed on the signature page hereto (each,
a “New Loan Party”) wishes to acknowledge and agree to the Intercreditor
Agreement and become a party thereto and to acquire and undertake the rights and
obligations of a Loan Party thereunder.

Accordingly, each New Loan Party agrees as follows for the benefit of the First
Lien Priority Representatives and Second Lien Priority Representatives:

1. Accession to the First Lien Priority Intercreditor Agreement. Each New Loan
Party (a) acknowledges and agrees to, and becomes a party to the Intercreditor
Agreement as a Loan Party, (b) agrees to all the terms and provisions of the
Intercreditor Agreement and (c) shall have all the rights and obligations of a
Loan Party under the Intercreditor Agreement. This Joinder supplements the
Intercreditor Agreement and is being executed and delivered by each New Loan
Party.

2. Representations, Warranties and Acknowledgement of the New Loan Party. Each
New Loan Party represents and warrants to each First Lien Priority
Representative and Second Lien Priority Representative that (a) it has full
power and authority to enter into this Joinder, in its capacity as Loan Party
and (b) this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof, subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

3. Counterparts; Electronic Execution. This Joinder may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder shall become
effective when each First Lien Priority Representative and Second Lien Priority
Representative shall have received a counterpart of this Joinder that bears the
signature of each New Loan Party. Delivery of an executed signature page to this
Joinder by facsimile or electronic transmission shall be effective as delivery
of a manually signed counterpart of this Joinder. The words “execution,”
“signed,” “signature,” and words of like import in this Joinder shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the



--------------------------------------------------------------------------------

extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

4. Full Force and Effect. Except as expressly supplemented hereby, the
Intercreditor Agreement shall remain in full force and effect.

5. Benefit of Agreement. The agreements set forth herein or undertaken pursuant
hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement subject to any limitations set forth in the
Intercreditor Agreement with respect to the Loan Parties.

6. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. Governing Law. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

8. Severability. In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

9. Notices. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to each New Loan Party shall be given to it
in care of the Company.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Loan Party has duly executed this joinder as of the
day and year first above written.

 

[NAME OF NEW LOAN PARTY],
as [___________]

 

    By:  

 

 

Name:

 

Title: